Citation Nr: 1730950	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-36 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, to include as secondary to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1972 to April 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This claim was first before the Board in July 2012.  At that time, it was remanded in order for the Veteran to provide more specific information about his exposure to herbicide agents during service.  In an April 2014 Board decision, the claim was denied on the basis that the record did not reflect that the Veteran was exposed to herbicide agents during service.  However, a September 2015 memorandum decision by the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision, and remanded the claim for the Board to obtain deck logs from the U.S.S. Mount Hood pertinent to the Veteran's claim.  Pursuant to this memorandum decision, in a September 2016 Board decision, the claim was remanded to the RO in order to obtain the relevant deck logs from the ship, to associate private treatment records with the claims file, and to obtain records from the Social Security Administration.  As discussed in detail below, the Board finds that there has not been substantial compliance with its remand directives.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was exposed to herbicide agents, such as Agent Orange, during service.  Specifically, in his September 2010 substantive appeal, the Veteran recounted that he was exposed to herbicide agents while "loading and unloading them while serving on board the USS Mount Hood."  In an October 2010 statement, the Veteran further noted that he was on a work detail that was charged with separating damaged containers of herbicide agents from a load that shifted in a railcar.  A September 2012 statement from the Veteran further noted that the location of the railcar in question was a naval weapons station in Concord, California on tracks that were next to the pier where the Mount Hood was docked.  However, the Veteran could not recall the specific date.  Nonetheless, he noted that he was exposed to herbicide agents by contact with leakage from damaged containers.  

As noted above, the Court's September 2015 memorandum decision noted that "[t]he duty to assist therefore required the Board to obtain deck logs of the U.S.S. Mount Hood." (emphasis added).  The September 2016 Board decision thereafter specified that while records were unclear, the Veteran appeared to have been attached to the Mount Hood from March 1974 to February 1975.  The Board decision directed the RO to contact the United States National Archives and Records Administration or any other appropriate repository to request copies of the Mount Hood deck logs during the relevant timeframe, and in particular deck logs indicating the ship's presence at the naval weapons station in Concord, California.  Pursuant to this, November 2016 correspondence was sent to the National Archives.  A response from the National Archives was received in November 2016 stating that deck logs were reviewed for the specified period and no mention was found of the Mount Hood loading or storing herbicides, but that only water and fuel were mentioned as being loaded or stored aboard.

The Board finds that there has not been substantial compliance with its September 2016 directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, rather than providing the Board with copies of the relevant deck logs, the National Archives merely provided a description of their contents.  Furthermore, the Board directed deck logs be provided that might indicate the Mount Hood's presence at the naval weapons station in Concord, California.  The description from the Archives does not even confirm whether the ship was present at the weapons station.  Considering the deck logs relate to the very foundation of the Veteran's claim of service connection, that the Court's memorandum decision noted that the duty to assist required the Board to obtain the logs, and that the description provided by the National Archives did not even speak to the location of the ship, the deck logs themselves should obtained by the National Archives and associated with the claims file.  Whether and when the Mount Hood was docked in Concord, California should also be ascertained.  

In light of the Board's remand, additional efforts should also be made to obtain treatment records identified by the Veteran and indicated in the Board's September 2016 remand directives.  Its directives instructed the RO to contact the Veteran and request that he provide authorization identifying medical providers that treated him for diabetes from 1975 onward.  A November 2016 letter to the Veteran requested he complete authorization forms for these medical providers.  However, the record reflects that only the signature page of such authorization forms was associated with the record.  Indeed, December 2016 correspondence to the Veteran highlighted that only the signature page was received, and not the page that lists the providers from which he sought treatment.  It does not appear that the Veteran responded to this letter.  As such, another attempt should be made to obtain the information.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his diabetes since 1975.  After securing the necessary releases, obtain such records not already associated with the claims file.  

2.  Contact the United States National Archives and Records Administration and obtain the deck logs from the U.S.S. Mount Hood from March 1974 to February 1975.  If a search must be done in 60-day increments, such search should be done in the required increments for the entire timeframe.  

If the actual deck logs cannot be obtained, it should be explained why this is so and the Veteran should be informed of the results.

3.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

